Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/22 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 12, 14, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that data is considered “successfully decoded” when a total number of error bits in the data is greater than or less than a first threshold. Support could not be found in the specification for what qualifies data to be considered “successfully decoded”. Merely recitations of “if data is successfully decoded” without any qualifications can be found.
Additionally, for claims 4, 12 and 20, it is unclear how the limitation would be implemented. Typically, one of ordinary skill in the art would interpret a number of errors exceeding a threshold to indicate an unsuccessful decoding, whereas, if they were less than a threshold that would appear to indicate a successful decoding. For purposes of examination, that is how the limitation of claims 4, 12 and 20 are being interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) XXX is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al. (US 2022/0148671).




Regarding claim 1, Ren discloses a memory management method, applicable to a memory storage device, wherein the memory storage device comprises a rewritable non-volatile memory module, and the rewritable non-volatile memory module comprises a plurality of physical units [see paragraph 49; NAND flash memory comprises plurality of blocks], the memory management method comprising: reading first data from a first physical unit among the physical units by using a first read voltage level according to first management information among a plurality of candidate management information [see paragraph 83; read request from host performed using a set read threshold voltage (management information)]; decoding the first data and recording first error bit information of the first data [see paragraphs 73 & 85; when decoding read data, amount of errors is compared to a threshold amount (value would have to be recorded somewhere to make the comparison)]; and
adjusting sorting information related to the candidate management information according to the first error bit information, wherein the sorting information reflects a usage order of the candidate management information in a decoding operation [see paragraph 79; the order of the read retry voltages may be dynamically adjusted based on the history (pass or fail) of past read operations].

Regarding claim 2, Ren discloses the memory management method according to claim 1, wherein the first error bit information reflects a total number of error bits in the first data [see paragraph 73; total amount of error bits for decoded read data is compared to threshold].

Regarding claim 3, Ren discloses the memory management method according to claim 1, wherein the step of adjusting the sorting information related to the candidate management information according to the first error bit information comprises:

increasing a usage priority of second management information among the candidate management information, so that the second management information is used before the first management information in a next decoding operation [see paragraph 79; wherein credits are used to give priority to certain read voltage over others in ordering].

Regarding claim 4, Ren discloses the memory management method according to claim 1, wherein a total number of error bits in the first data is greater than a first threshold, and the first data is successfully decoded [see paragraph 73; when number of errors is below threshold, decoding is considered successful].

Regarding claim 5, Ren discloses the memory management method according to claim 1, wherein the step of adjusting the sorting information related to the candidate management information according to the first error bit information comprises: reading second data from the first physical unit by using a second read voltage level according to second management information among the candidate management information, wherein the second read voltage level is different from the first read voltage level; decoding the second data and recording second error bit information of the second data; and adjusting the sorting information related to the candidate management information according to the second error bit information [see paragraphs 79 and 84-85; a read retry may be performed using the next voltage level in the read retry threshold. Upon successful decoding, credits for the voltage levels in the table are updated and the order of the read threshold voltages are dynamically adjusted].

Regarding claim 6, Ren discloses the memory management method according to claim 5, wherein a total number of error bits in the second data is not greater than a first threshold, and the second data is successfully decoded [see paragraph 73; when number of errors is below threshold, decoding is considered successful].

Regarding claim 7, Ren discloses the memory management method according to claim 1, wherein the step of adjusting the sorting information related to the candidate management information according to the first error bit information comprises:
executing a search operation to find a third read voltage level; and 15 adjusting the sorting information related to the candidate management information according to an execution result of the search operation [see paragraph 84; wherein all entries of the read retry table are attempted to decode data successfully].

Regarding claim 8, Ren discloses the memory management method according to claim 1, further comprising:
updating a count value according to the first error bit information [see paragraph 79; wherein a credit (count) is updated when data is successfully decoded]; and not adjusting the sorting information when the count value is not greater than a second threshold [see paragraph 83; wherein data is first read using a first value in the read retry table. If the decoding was successful, the credit value for the first entry would receive the update and it would maintain its position in the list and the table would not be re-sorted].

Claims 9-24 recite the same limitations as claims 1-8 above and are rejected using the same reasoning and mapping.


	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for using different read voltages to decode data in memory.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137